Pee Cubiam.
All of the Justices are of the opinion that a new trial is not required by any of the grounds of the motion other than those relating to the charges to the jury on the subject of voluntary and temporary drunkenness. As to these charges the court is evenly divided as to the sufficiency of the evidence to authorize the same. Eish, C. J., and Beck and Atkinson, JJ., are of the opinion that the evidence did not authorize the charges on that subject. Evans, P. J., and Hill and Gilbert, JJ., are of the contrary opinion. It follows that the judgment is affirmed by operation of law.